PER CURIAM.
The trial court’s order stating “The ar-rearage in the amount of $1,680 is forgiven” is in error. The court is without authority to forgive or dissolve an indebtedness for alimony unpaid under the court’s prior and unmodified order, although “by virtue of the general power of a court to control its own processes the court may, for strong equitable reasons, growing out of radically changed circumstances, refuse to enforce its decree by issuance of execution or by contempt . . ..” Pottinger v. Pottinger, 133 Fla. 442, 446, 182 So. 762, 763 (1938). See also Van Loon v. Van Loon, 132 Fla. 535, 182 So. 205 (1938); Patterson v. Patterson, 348 So.2d 592 (Fla. 1st DCA 1977). Although the order before us is without findings of circumstances which would justify denial of judgment and execution, the record is also unclear concerning an application for such relief. The order is therefore VACATED and the case REMANDED for proceedings consistent with this decision.
McCORD, C. J., and RAWLS and SMITH, JJ., concur.